DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim1, 7 and 15 are allowable. All claims previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on 2/3/2022, is hereby withdrawn and the claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-20 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed system for operating a vehicle, method for operating a vehicle, and non-transitory computer-readable medium for operating a vehicle are novel over the closest prior art – Takashi (JP2019079650A – see IDS).
Takashi discloses a system for operating a vehicle, as claimed, except for the feature wherein the memory causes the one or more processor to, in response to high water levels in the water reservoir:
(i) increase electrical energy loads on at least one battery operable to store electrical energy from the at least one fuel cell stack;
(ii) operate the at least one fuel cell stack for higher output, whereupon the heat exchanger under-balances heat from the at least one fuel cell stack with heat rejected from the at least one fuel cell stack; and
(iii) operate the water system to apply water from the water reservoir onto the heat exchanger, whereupon the heat exchanger restoratively counter-balances heat from the at least one fuel cell stack with heat rejected from the at least one fuel cell stack.
In particular, Takashi teaches only explicitly teaches action (iii) in response to high water levels in the water reservoir while operating the at least one fuel cell stack at normal output.  Further, it is well-known in the art that when the at least one fuel cell stack is operated at normal or higher output, the electrical energy load on at least one battery is either reduced or stopped, and when water levels in the water reservoir is high, the at least one fuel cell stack is operated at normal or reduced output to reduce the amount of water generated by the at least one fuel cell stack.  That is, while an ordinary skilled artisan may find it obvious, in response to high water levels in the water reservoir, to (i) increase electrical energy loads on the at least one battery and (iii) operate the water system to apply water from the water reservoir onto the heat exchanger, while maintaining normal output or a reduced output from the at least one fuel cell stack, it would not have been obvious to operate the at least one fuel cell stack for higher output.  Thus, the claimed system is novel over the closest prior art of record.
The claimed method for operating the vehicle and non-transitory computer-readable medium for operating a vehicle are allowable for similar reason described above for the claimed the system for operating a vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724